DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–7 without traverse in the reply filed September 6, 2022 is respectfully acknowledged. Accordingly, claims 12–22 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “wherein light is irradiated onto the photoactive layer to allow the photoactive layer to have photodegradation property”. This limitation is a process step. However, previously it has been held that, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” (See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).) With this holding in mind, it is respectfully submitted that the process step presented in the instant claim renders the claim indefinite. For example, when considering an apparatus having identical structural features to those required by claim 2, it is unclear when direct infringement would occur: (A) prior to irradiation; or (B) after irradiation. (Katz supra; Lyell supra.)

Respectfully, the language of claim 3 has grammar issues to an extent that it is not clear what is being required in the claim. For example, is the claim requiring that both ends have a hydrophobic side surface? Appropriate correction is humbly requested.
Claim 4 recites the limitation “the Van der Waals force”. Respectfully, there is insufficient antecedent basis for this limitation in the claim. Also, given that there are a plurality of one-dimensional nanostructure bundles (see claim 1), there should be multiple instances of Van der Waals forces amongst the nanostructures. That being said, as it pertains to the limitation “the Van der Waals force” it is unclear which particular Van der Waals force is being referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo.1
With respect to claim 1, Luo discloses a semipermeable membrane. (Luo Abstract (showing an image of the membrane).) The membrane comprises a plurality of one-dimensional nanostructure bundles. (Id.) Also, the nanowires are formed from Sb2Se3. (Luo Title.) Applicant uses this same material. (See, e.g., FIG. 11 of the instant application.)
With this in mind, as it applies to the limitation “and the one-dimensional nano structure is nano-structured so that a surface of the semipermeable membrane for water treatment has a hydrophobicity” the following analysis applies.
First, it is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Second, with these holdings in mind, given that both Luo and Applicant form their respective nanostructures from the same material, the properties of both nanostructures (including those pertaining to the claimed hydrophobicity) are presumed to be the same, viz., until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra. 
With respect to claims 2–4, in view of the findings described in § 4.2.1 supra, both Luo and Applicant form their respective membranes from the same material. As such, the properties of both membranes are presumed to have the same properties—including those provided in the instant claim—until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 5, Luo teaches that its one-dimensional nanostructure includes Sb2Se3. (Luo Title; Abstract.)
With respect to claim 7, in view of the findings described in § 4.2.1 supra, both Luo and Applicant form their respective membranes from the same material. As such, the properties of both membranes are presumed to have the same properties—including those provided in the instant claim—until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Dubrow.2
With respect to claim 6, Luo does not appear to specify that the one-dimensional nanostructure includes an n-type Sb2X3 or a p-type Sb2X3. Dubrow teaches that Sb and Se were each suitable n-type dopants for semiconductor nanofibers, particularly those for use in electrical or electronic applications. (Dubrow ¶ 66.) Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citations omitted). In view of this holding, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use an n-type Sb2Se3 as a material in Luo’s invention: in order to provide a suitable material for electrical or electronic applications, as suggested by Dubrow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Luo et al., Ultralong Sb2Se3 Nanowire-Based Free-Standing Membrane Anode for Lithium/Sodium Ion Batteries, 8 ACS Appl. Mater. Interfaces 35219,35219–35226 (2016) (“Luo”).
        2 US 2009/0143227 A1, published June 4, 2009 (“Dubrow”).